Citation Nr: 0503291	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-19 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with degenerative joint and disc disease, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. The veteran received a hearing before the 
undersigned Veterans Law Judge at the RO in December 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the veteran's hearing before the undersigned Veterans 
Law Judge at the RO in December 2004, he indicate that he was 
receiving treatment for his low back disorder.  The Board 
finds that these records should be obtained.

The most recent VA examination was conducted in June 2004.  
In July 2004 the RO denied the veteran's claim for an 
increased rating.  However, the veteran has not been 
furnished a supplemental statement of the case (SSOC).  The 
June 2004 examination indicated the presence of probable 
bilateral radiculopathy at the L5.  A July 2004 MRI confirmed 
the presence of disc disease and indicated that the most 
severe level was L3-L4 level.  There was also at the L5-S1 
severe left and moderately severe right facet arthropathy.  
In view of the neurological findings, the Board is of the 
opinion that a current neurological examination which 
includes an electromyogram and nerve conduction studies would 
be of assistance in adjudicating this case.

In addition, the Board notes that, while this appeal was 
pending, the provisions of VA's Schedule for Rating 
Disabilities pertaining to intervertebral disc syndrome were 
revised, effective September 23, 2002.  Effective September 
26, 2003, the schedule for rating spine disabilities was 
changed to provide for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
Upon Remand, the RO should ensure that the veteran has been 
informed of all law applicable to his current claim, and that 
all recently received evidence has been considered in 
adjudication of this claim.

Accordingly, this claim is remanded for the following 
development:

1.  The RO should request the VA medical 
facility in Columbia to furnish any medical 
records pertaining to treatment of the low 
back covering the period from 2001 to the 
present.

2.  Thereafter, the veteran should be 
afforded a VA examination by a neurologist 
to determine the severity of the service-
connected disc disease, strain and 
arthritis of the lumbosacral spine.  The 
claims file is to be made available to the 
examiner for review in conjunction with the 
examination.  In addition to an 
electromyogram and nerve conduction studies 
any other tests deemed necessary should be 
preformed.  It is requested that the 
examiner obtain a detailed clinical history 
to include the frequency of any 
incapacitating episodes.  The veteran's 
lumbosacral spine should be examined for 
degrees of range of motion. 

The examiner should be requested to 
determine whether the lumbosacral spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disabilities and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
lost or favorable or unfavorable ankylosis.  
Further, the examiner should be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or when 
the lumbar spine is used repeatedly over a 
period of time.

If neurological involvement is identified 
involving the lumbosacral spine, the 
examiner is requested to identify the 
nerve(s) involved and indicate whether the 
degree of paralysis is complete or 
incomplete. I f incomplete whether the 
degree is moderate, moderately severe, or 
severe.  The examiner should also provide 
an opinion concerning the impact the 
service-connected back disability has on 
the veteran's employability.  A complete 
rational for any opinion expressed should 
be included in the report.

3.  Thereafter, the RO should re-adjudicate 
the claims on appeal.  If the benefits 
sought are not granted, the veteran should 
be furnished a supplemental statement of 
the case, including the new regulations 
pertaining to spine disabilities, and an 
opportunity to respond.  The case should 
then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




